FILED
                              NOT FOR PUBLICATION                           NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN PABLO LONDONO-                              No. 11-73027
GUTIERREZ,
                                                 Agency No. A098-569-190
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Juan Pablo Londono-Gutierrez, a native and citizen of Colombia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition for review and remand.

      In denying Londono-Gutierrez’s asylum and withholding of removal claims,

the agency found Londono-Gutierrez failed to establish past persecution or a fear

of future persecution on account of a protected ground. When the IJ and BIA

issued their decisions in this case, they did not have the benefit of this court’s

decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc),

Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750
F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. &

N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

Thus, we remand Londono-Gutierrez’s asylum and withholding of removal claims

to determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam).

      In light of this conclusion, we do not reach Londono-Gutierrez’s remaining

contentions regarding his asylum and withholding of removal claims at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                        11-73027